              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MARINE CARPENTERS PENSION FUND,
 9                                                          Case No. 2:19-cv-01085
                                Plaintiff,
10           v.                                             COMPLAINT FOR MONETARY
                                                            DAMAGES, FOR EQUITABLE
11   VIGOR INDUSTRIAL, LLC, an Oregon limited               RELIEF, AND FOR DECLARATORY
     liability company; VIGOR SHIPYARDS, INC.,              RELIEF
12   a Delaware corporation; and VIGOR MARINE,
     LLC, an Oregon limited liability company,
13                              Defendants.
14                                              I. PARTIES

15           1.1         Plaintiff Marine Carpenters Pension Fund (the “Pension Fund”) is a Taft-

16   Hartley trust fund established to provide pensions for the benefit of employees and

17   dependents upon the retirement or death of employees. The Pension Fund maintains its

18   principal office in San Jose, Santa Clara County, California. However, a majority of the

19   Pension Fund’s participants, beneficiaries, and retirees reside in the State of Washington.

20           1.2         Defendant Vigor Industrial, LLC is an Oregon limited liability company with

21   its principal place of business in Portland, Multnomah County, Oregon. Vigor Industrial is

22   qualified to conduct business in the State of Washington by the Washington Secretary of

23   State. Vigor Industrial, LLC was formerly known as Cascade General.
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 1                                 1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                 SEATTLE, WA 98101
                                                                                     (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 2 of 15




 1           1.3         Defendant Vigor Shipyards, Inc. is a Delaware corporation with its principal

 2   place of business in Seattle, King County, Washington. Upon information and belief, Vigor

 3   Shipyards, Inc. is a wholly-owned subsidiary of Vigor Industrial, LLC. Vigor Shipyards

 4   was formerly known as Todd Shipyards Corporation prior to its purchase by a wholly-

 5   owned subsidiary of Vigor Industrial, LLC in 2011. Vigor Shipyards, Inc. is qualified to

 6   conduct business in the State of Washington by the Washington Secretary of State. Upon

 7   information and belief, Vigor Shipyards, Inc. conducts business in the Western District of

 8   Washington.

 9           1.4         Defendant Vigor Marine, LLC is an Oregon limited liability company with

10   its principal place of business in Seattle, King County, Washington. Upon information and

11   belief, Vigor Marine, LLC is a wholly-owned subsidiary of Vigor Industrial, LLC. Vigor

12   Marine, LLC is qualified to conduct business in the State of Washington by the Washington

13   Secretary of State. Upon information and belief, Vigor Marine, LLC conducts business in

14   the Western District of Washington.

15           1.5         Collectively, defendants are referred to as “Vigor” for purposes of this

16   Complaint.

17                                   II. JURISDICTION AND VENUE

18           2.1         This Court has jurisdiction pursuant to §§502(e)(1), 502(f), 4301(c) of the

19   Employee Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C.

20   §§1132(e)(1), 1132(f), 1451(c).

21           2.2         Venue in this Court is proper pursuant to ERISA §4301(d), codified at 29

22   U.S.C. §1451(d). Venue in this Court is also proper as Defendants’ businesses operate in

23   this District.
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 2                                 1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                 SEATTLE, WA 98101
                                                                                     (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 3 of 15




 1                                              III. FACTS

 2           3.1         Since at least June 1960, the Marine Carpenters Pension Fund has existed as

 3   a Taft-Hartley trust fund, established to provide pensions for the benefit of employees and

 4   dependents upon the retirement or death of employees. The Marine Carpenters Pension

 5   Fund was created by employers engaged in shipbuilding and repair, boat building and repair,

 6   and allied industries and what are now the Northern California Regional Council of

 7   Carpenters, the Southern California Regional Council of Carpenters, and the Pacific

 8   Northwest Regional Council of Carpenters, covering the States of California, Oregon, and

 9   Washington.

10           3.2         In 1995, Frank Foti and Andrew Rowe purchased Cascade General from an

11   investment company headed by Tore Steen. Upon information and belief, after acquiring

12   the Portland Shipyard facility from the Port of Portland in 2001, Cascade General was

13   renamed Vigor Industrial, LLC. Upon information and belief, Vigor Industrial continues to

14   use the Cascade General name as a trade name.

15           3.3         Todd Shipyards Corp., (“Todd Shipyards”) was a shipyard and ship repair

16   company based on Harbor Island in Seattle, Washington that traced its roots to 1882. It

17   operated a wholly-owned subsidiary named Todd Pacific Shipyards Corporation (“Todd

18   Pacific Shipyards”).

19           3.4         On May 10, 2006, the Board of Trustees approved and adopted Amendment

20   No. 6 to the Marine Carpenters Pension Fund Trust Agreement, as amended through August

21   13, 2004. Amendment No. 6 inserted new language into Article III, Section 4 of the trust

22   agreement, including the following paragraphs:

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 3                                 1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                 SEATTLE, WA 98101
                                                                                     (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 4 of 15




 1                        SECTION 4. Effective May 10, 2006 no contributions shall be
                         accepted from an individual employer under a Successor Collective
 2                       Bargaining Agreement, Amendment to a Collection Bargaining
                         Agreement or due to an allocation of contributions by a Union(s)
 3                       pursuant to any Collective Bargaining Agreement which lowers the
                         employer’s preexisting hourly rate(s) of contributions to the Fund per
 4                       hour worked.

 5                         Effective May 10, 2006 no contributions shall be accepted from an
                         individual employer under a Successor Collective Bargaining
 6                       Agreement, Amendment to a Collective Bargaining Agreement or due
                         to an allocation of contributions by a Union(s) pursuant to any
 7                       Collective Bargaining Agreement which reduces the preexisting level
                         of participation in the Fund by eliminating contributions for hours
 8                       worked by a particular class of employees who remain in the
                         employer’s employ or reduces the type or number of hours worked for
 9                       which the employer was previously required to contribute to the fund.

10           3.5         Everett Shipyard, Inc. (“Everett Shipyard”) was an Eitel family-owned

11   shipyard and ship repair company in Everett, Washington that traced its roots to 1947. In

12   2008, Todd Shipyards purchased Everett Shipyard from the Eitels, and operated it as a

13   wholly-owned subsidiary.

14           3.6         In accordance with the Pension Protection Act of 2006, the Marine

15   Carpenters Pension Fund was certified in “seriously endangered status” for the Plan Year

16   beginning April 1, 2009 by its actuary.

17           3.7         Following that certification, the Trustees of the Marine Carpenters Pension

18   Fund, on July 16, 2009, adopted a Plan Amendment (Amendment 19 to the April 1, 2001

19   Restatement of the Plan) the terms of which supersede any inconsistent provisions of the

20   Plan, and under which certain benefits were reduced or eliminated on a prospective basis.

21   The Trustees adopted that Amendment to improve the funding status of the Plan.

22

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                 McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 4                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 5 of 15




 1           3.8         In accordance with the Pension Protection Act of 2006, the Marine

 2   Carpenters Pension Fund was certified in “critical status” for the Plan Year beginning April

 3   1, 2010 by its actuary.

 4           3.9         On November 12, 2010, as a result of the “critical status” certification, the

 5   Marine Carpenters Pension Fund adopted a Rehabilitation Plan under which certain benefits

 6   were reduced or eliminated. The Trustees of the Marine Carpenters Pension Fund also

 7   determined that the Rehabilitation Plan would begin on April 1, 2012 and end on April 1,

 8   2022.

 9           3.10        In February 2011, Vigor Industrial, through a wholly-owned subsidiary,

10   purchased all of Todd Shipyards’ stock and renamed the company Vigor Shipyards, Inc.

11   Upon information and belief, Vigor Shipyards continues to use the Todd Shipyards name as

12   a trade name.

13           3.11        On May 17, 2012, Everett Shipyard, Inc. signed a labor agreement with the

14   Pacific Northwest Regional Council of Carpenters, effective June 1, 2012 through April 30,

15   2016, that obligated it to make contributions to the Marine Carpenters Pension Fund for all

16   employees performing covered work as defined by the labor agreement. The labor

17   agreement has an evergreen clause that renews the term of the labor agreement annually

18   unless it is terminated by the parties or replaced by a subsequent agreement.

19           3.12        On or about July 9, 2012, Cascade General signed a labor agreement with the

20   Pacific Northwest Regional Counsel of Carpenters, effective August 20, 2012 through

21   December 31, 2013, that obligated it to make contributions to the Marine Carpenters

22   Pension Fund for all employees performing covered work as defined by the labor agreement.

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                 McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 5                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 6 of 15




 1   The labor agreement has an evergreen clause that renews the term of the labor agreement

 2   annually unless it is terminated by the parties or replaced by a subsequent agreement.

 3           3.13        Upon information and belief, on or about September 1, 2013, Defendants

 4   Vigor Industrial and Vigor Shipyards began improperly reporting carpenters and those

 5   engaged in carpentry work to the Boilermakers-Blacksmiths National Pension Trust. Vigor

 6   Industrial and Vigor Shipyards listed these carpenters as “boilermakers” on the remittance

 7   forms sent to the Boilermakers-Blacksmiths National Pension Trust for the period

 8   September 1, 2013 through June 30, 2014. Upon information and belief, Vigor Industrial

 9   and Vigor Shipyards transferred employees to Vigor Marine in part in an effort to reduce its

10   reporting obligations to the Marine Carpenters Pension Fund.

11           3.14        Upon information and belief, on or about October 31, 2013, Vigor Marine,

12   LLC (“Vigor Marine”) executed an asset purchase agreement with Everett Shipyard for the

13   purchase of Everett Shipyard’s assets.        Upon information and belief, under the asset

14   purchase agreement, Vigor Marine also assumed certain obligations and liabilities of Everett

15   Shipyard. Upon information and belief, Vigor Marine continues to use the Everett Shipyard

16   name as a trade name.

17           3.15        On April 30, 2014, Vigor Shipyards signed a labor agreement with the

18   Pacific Northwest Regional Council of Carpenters that obligated it to make contributions to

19   the Marine Carpenters Pension Fund for all employees performing covered work as defined

20   by the labor agreement. The labor agreement has an evergreen clause that renews the term

21   of the labor agreement annually unless it is terminated by the parties or replaced by a

22   subsequent agreement. Prior to the execution of the 2014 labor agreement, Todd Pacific

23   Shipyards was obligated to make contributions to the Marine Carpenters Pension Fund
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                              McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 6                               1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                               SEATTLE, WA 98101
                                                                                   (206) 224-9900
      342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 7 of 15




 1   through a 2008 labor agreement with the Metal Trades Department of the AFL-CIO, Pacific

 2   Coast Metal Trades District Council, and the Puget Sound Metal Trades Council.

 3           3.16        Upon information and belief, on or about July 1, 2014, Defendants Vigor

 4   Industrial, Vigor Shipyards, and Vigor Marine continued reporting carpenters and those

 5   engaged in carpentry work to the Boilermakers-Blacksmiths National Pension Trust. Vigor

 6   Industrial, Vigor Shipyards, and Vigor Marine listed these carpenters as “carpenters” on the

 7   remittance forms sent to the to the Boilermakers-Blacksmiths National Pension Trust for the

 8   period July 1, 2014 through June 30, 2016.

 9           3.17        On December 11, 2014, Vigor Industrial filed an application for a Certificate

10   of Withdrawal with the Washington Secretary of State. Vigor Industrial represented that

11   “Everett Shipyard, Inc. surrenders its authority to conduct affairs in the State of

12   Washington.” The Washington Secretary of State listed Everett Shipyard, Inc. as inactive as

13   of that date and terminated the company’s corporate status on or about March 31, 2015.

14           3.18        In February 2015, the Marine Carpenters Pension Fund adopted an Updated

15   Rehabilitation Plan that extended the Rehabilitation Plan through April 1, 2042, when it was

16   expected to emerge from critical status.

17           3.19        However, the health of the Marine Carpenters Pension Fund continued to

18   worsen. In accordance with the Pension Protection Act of 2006, the Marine Carpenters

19   Pension Fund was certified in “critical and declining status” for the Plan Year beginning

20   April 1, 2016 by its actuary. The Pension Fund’s assets are projected to be insufficient to

21   pay benefits as soon as the early 2030s.

22           3.20        On April 6, 2016, Michael Trautman, on behalf of “Everett Shipyard, Inc.”

23   executed a letter of understanding with the Pacific Northwest Regional Council of
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                 McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 7                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      342 004 tk061901
                 Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 8 of 15




 1   Carpenters concerning its obligations under the updated Rehabilitation Plan in place with

 2   Marine Carpenters Pension Fund.

 3              3.21        In 2017, the Pension Fund undertook a routine audit of Vigor to determine

 4   whether it had complied with its obligations to properly report and pay fringe benefit

 5   contributions to the Pension Fund for the period September 1, 2013 through June 30, 2016.

 6   The Pension Fund’s auditors, Lindquist LLP, reviewed payroll and related business records

 7   of four Vigor companies: the three defendants and non-party Washington Marine Repair,

 8   LLC.1

 9              3.22        The Pension Fund’s auditors determined that Vigor had underreported and/or

10   underpaid fringe benefit contributions for work performed subject to the scope of Vigor’s

11   master labor agreements with the Carpenters Union.

12              3.23        As set forth in the audit report (the “First Audit”) dated January 31, 2018,

13   Vigor reported employees performing carpentry work subject to the Carpenters Master

14   Labor Agreements not to the Pension Fund, but rather to the Boilermakers-Blacksmiths

15   National Pension Trust. Despite these employees performing covered work, Vigor reported

16   them to the Boilermakers-Blacksmiths National Pension Trust listing their trade as

17   boilermakers. For the period September 1, 2013 through June 30, 2014, Vigor owes the

18   Pension Fund $231,453.28 in unreported fringe benefit contributions for these employees,

19   $46,290.69 in liquidated damages, plus accrued interest due to non-payment.

20              3.24        As also set forth in the First Audit, Vigor reported employees performing

21   carpentry work subject to the Carpenters Master Labor Agreement not to the Pension Fund,

22
     1
      Washington Marine Repair, LLC, a subsidiary of Vigor Industrial, is not a party to this action because the
23   auditors found no discrepancies in the audit review.

     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                          McKENZIE ROTHWELL
                                                                                         BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 8                                           1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                           SEATTLE, WA 98101
                                                                                               (206) 224-9900
         342 004 tk061901
              Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 9 of 15




 1   but to the Boilermaker National Funds. These reported employees were reported to the

 2   Boilermaker National Funds as carpenters. For the period September 1, 2013 through June

 3   30, 2016, Vigor owes the Pension Fun $1,243,633.54 in unreported fringe benefit

 4   contributions for these employees, $248,726.73 in liquidated damages, plus accrued interest

 5   due to non-payment.

 6           3.25        On July 11, 2018, Sue Haley, on behalf of “Cascade General, Inc.,” Vigor

 7   Shipyards, Inc., and “Everett Shipyard” executed a labor agreement with the Pacific

 8   Northwest Regional Council of Carpenters, effective June 26, 2018 through February 28,

 9   2022, that obligated the Vigor companies to make contributions to the Marine Carpenters

10   Pension Fund for all employees performing covered work as defined by the labor agreement.

11   The labor agreement has an evergreen clause that renews the term of the labor agreement

12   annually unless it is terminated by the parties or replaced by a subsequent agreement.

13           3.26        In order to determine whether Vigor was continuing to divert employees

14   performing carpentry away from the Marine Carpenters Pension Fund, in August 2018, the

15   Pension Fund undertook a second audit (the “Second Audit”) of Vigor to determine whether

16   the issues and conduct present in in the First Audit continued beyond June 30, 2016.

17           3.27        On September 25, 2018, the auditor requested inspection of Vigor’s payroll

18   and related business records for the period July 1, 2016 through the present. Vigor partially

19   responded to the auditor’s request for documentation.

20           3.28        On January 10, 2019, the auditor again made written request that Vigor

21   produce adequate payroll and related business records to allow the auditor to move forward

22   and complete the Second Audit report.

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                               McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 9                                1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      342 004 tk061901
             Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 10 of 15




 1           3.29        As of the date of this Complaint, Vigor has failed and/or refused to comply

 2   with the remainder of the auditor’s request for an inspection of its payroll and business

 3   records.

 4           3.30        Vigor’s transfer of employees performing carpentry work to Vigor Marine

 5   has deprived the Marine Carpenters Pension Fund of millions of dollars in fringe benefit

 6   contributions that should have been reported under the Vigor entities’ labor agreements with

 7   the Pacific Northwest Regional Council of Carpenters.               Because Vigor’s conduct is

 8   continuing, the true amount of monetary damages to the Marine Carpenters Pension Fund is

 9   unknown.

10                                        IV. CAUSES OF ACTION

11                                         First Cause of Action
                              (Breach of Labor Agreements/Trust Agreement)
12
             4.1         Plaintiff realleges each and every allegation contained in ¶¶3.1 – 3.30 above.
13
             4.2         Vigor’s failure to properly report and pay fringe benefit contributions as set
14
     forth in the First Audit constitutes a breach of the terms of the labor agreements between the
15
     Carpenters Union and Vigor, to which the Marine Carpenters Pension Fund is a beneficiary.
16
             4.3         Vigor’s failure to properly report and pay fringe benefit contributions also
17
     constitutes a breach of the terms of the trust agreement to which Vigor is a party.
18
             4.4         As a result of Vigor’s failure to property report and pay contributions, the
19
     Pension Fund has been damaged in an amount to be determined at trial, but not less than
20
     $1,770,104.24, consisting of $1,475,086.82 in underreported/unpaid fringe benefit
21
     contributions and $ 295,017.42 in liquidated damages.
22

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                  McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 10                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      342 004 tk061901
             Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 11 of 15




 1                                         Second Cause of Action
                               (Breach of Labor Agreement/Trust Agreement)
 2
             4.5         Plaintiff realleges each and every allegation set forth in ¶¶3.1 – 3.30 above.
 3
             4.6         Vigor’s refusal to fully cooperate with the Pension Fund’s Second Audit
 4
     constitutes a breach of the terms of the labor agreement between the Carpenters Union and
 5
     Vigor, to which the Marine Carpenters Pension Fund is a beneficiary.
 6
             4.7         Vigor’s refusal to fully cooperate with the Pension Fund’s Second Audit also
 7
     constitutes a breach of the terms of the trust agreement to which Vigor is a party.
 8
             4.8         As a result of Vigor’s refusal to cooperate, the Pension Fund has been
 9
     damaged in an amount to be determined at trial.
10
                                             Third Cause of Action
11                                             (Equitable Relief)

12           4.9         Plaintiff realleges each and every allegation set forth in ¶¶3.1 – 3.30 above.

13           4.10        Vigor’s refusal to fully cooperate with the Pension Fund’s Second Audit

14   prevents the Trustees of the Pension Fund from fulfilling their fiduciary duties to the

15   Participants.

16           4.11        As a result of Vigor’s refusal to cooperate the Pension Fund has been

17   damaged in an unknown amount to be determined at trial.

18           4.12        Vigor’s refusal to cooperate is grounds for entry of an order compelling

19   Vigor to cooperate with the Second Audit or other such equitable relief as the Court deems

20   appropriate under 29 U.S.C. §1132.

21                                          Fourth Cause of Action
                                             (Violation of ERISA)
22
             4.13        Plaintiff realleges each and every allegation set forth in ¶¶3.1 – 3.30 above.
23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                    McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 11                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      342 004 tk061901
               Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 12 of 15




 1             4.14      Vigor’s failure to properly report and pay contributions to the Pension Fund

 2   constitutes a violation of ERISA, specifically 29 U.S.C. §1145.

 3             4.15      As a result of Vigor’s violation of ERISA, the Pension Fund has been

 4   damaged in an amount to be determined at trial, but not less than $1,475,086.82.

 5                                          Fifth Cause of Action
                                  (Declaratory Relief against Vigor Marine)
 6
               4.16      Plaintiff realleges each and every allegation set forth in ¶¶3.1 – 3.30 above.
 7
               4.17      Everett Shipyard has been signatory to at least two labor agreements with the
 8
     Pacific Northwest Regional Council of Carpenters since at least 2012.
 9
               4.18      Everett Shipyard dissolved as a legal entity in 2014.
10
               4.19      Despite being dissolved as a legal entity, “Everett Shipyard” signed a 2016
11
     letter of understanding setting forth its obligations under the Marine Carpenters Pension
12
     Fund’s Rehabilitation Plan.
13
               4.20      Despite being dissolved as a legal entity, “Everett Shipyard” signed a 2018
14
     labor agreement with the Pacific Northwest Regional Council of Carpenters that obligates it
15
     to make contributions to the Marine Carpenters Pension Fund.
16
               4.21      Vigor Marine’s use of “Everett Shipyard” as a trade name to, among other
17
     things, execute a labor agreement with the Pacific Northwest Regional Council of
18
     Carpenters makes Vigor Marine the real party in interest to the labor agreement as a matter
19
     of law.
20
               4.22      The Pension Fund seeks entry of declaratory relief that Vigor Marine is the
21
     real party of interest to the 2018 labor agreement with the Pacific Northwest Regional
22
     Council of Carpenters and that as a result, Vigor Marine owes contributions to the Pension
23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                     McKENZIE ROTHWELL
                                                                                    BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 12                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                      SEATTLE, WA 98101
                                                                                          (206) 224-9900
      342 004 tk061901
             Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 13 of 15




 1   Fund from at least June 26, 2018 to the present. The Pension Fund also seeks entry of

 2   declaratory of relief that Vigor Marine is the real party of interest in the 2012 labor

 3   agreement between Everett Shipyard, Inc. and the Pacific Northwest Regional Council of

 4   Carpenters and that as a result, Vigor Marine owes contributions to the Pension Fund from

 5   October 31, 2013 through June 25, 2018.

 6                                         Sixth Cause of Action
                           (Alternative Declaratory Relief against All Defendants)
 7
             4.23        Plaintiff realleges each and every allegation set forth in ¶¶3.1 – 3.30 above.
 8
             4.24        Vigor’s actions as documented by the First Audit, in particular moving the
 9
     employment of carpenters and other employees performing covered work from a signatory
10
     Vigor entity to a purported non-signatory Vigor entity violates both the trust agreement, as
11
     amended, and the Pension Fund’s rehabilitation plan.
12
             4.25        Plaintiff alleges that Vigor’s actions are continuing and would be
13
     documented by the Second Audit.
14
             4.26        As a result of Vigor’s actions, the Pension Fund has been subjected to
15
     significant financial harm that would prevent the rehabilitation plan from succeeding.
16
             4.27        The Pension Fund seeks entry of declaratory relief that finds Vigor violated
17
     both the the trust agreement and the rehabilitation plan and that the Pension Fund is no
18
     longer under any obligation to accept contributions from Vigor.
19
                                          V. REQUESTED RELIEF
20
             Plaintiff Marine Carpenters Pension Fund respectfully requests the Court enter the
21
     following relief:
22
             A.          Judgment in favor of the Marine Carpenters Pension Fund against Vigor, in
23                       an amount to be determined at trial, but collectively not less than
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                    McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 13                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      342 004 tk061901
             Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 14 of 15




 1                       $1,475,196.82, representing past-due and delinquent fringe benefit
                         contributions as set forth in the First Audit report, and owed by Defendants
 2                       pursuant to the terms of the labor and trust agreements to which Vigor is
                         party;
 3
             B.          Judgment in favor of the Marine Carpenters Pension Fund against Vigor, in
 4                       an amount to be determined at trial, but collectively not less than
                         $295,017.42, representing liquidated damages as set forth in the First Audit
 5                       report, and owed by Defendants pursuant to the terms of the labor and trust
                         agreements to which Vigor is party;
 6
             C.          Entry of an order compelling Vigor to cooperate with the Pension Fund’s
 7                       Second Audit, or such other equitable relief that the Court deems appropriate;

 8           D.          Judgment in favor of the Marine Carpenters Pension Fund against Vigor, in
                         an amount to be determined at trial, representing past-due and delinquent
 9                       fringe benefit contributions as set forth in the Second Audit report, and owed
                         by Defendants pursuant to the terms of the labor and trust agreements to
10                       which Vigor is party;

             E.          Judgment in favor of the Marine Carpenters Pension Fund against Vigor, in
11
                         an amount to be determined at trial, representing liquidated damages as set
                         forth in the Second Audit report, and owed by Defendants pursuant to the
12
                         terms of the labor and trust agreements to which Vigor is party;
13           F.          An award of prejudgment interest from the date of the audit reports to the
                         date of judgment;
14
             G.          An award of post-judgment interest;
15
             H.          Entry of declaratory relief against Vigor Marine, specifically that Vigor
16                       Marine is the real party in interest to the 2018 labor agreement with the
                         Pacific Northwest Regional Council of Carpenters and that it is obligated to
17                       pay contributions for all covered work from June 26, 2018 to the present.

18           I.          Entry of declaratory relief against Vigor Marine, specifically that Vigor
                         Marine is the real party in interest to the 2012 labor agreement between
19                       Everett Shipyard, Inc. and the Pacific Northwest Regional Council of
                         Carpenters and that it is obligated to pay contributions for all covered for
20                       from October 31, 2013 through June 25, 2018;

21           J.          Alternatively, entry of additional declaratory relief against Vigor, specifically
                         that Vigor has violated both the trust agreement and the rehabilitation plan
22                       and that the Pension Fund is no longer under any obligation to accept
                         contributions from any Vigor entity;
23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                    McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 14                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      342 004 tk061901
             Case 2:19-cv-01085-JCC Document 1 Filed 07/15/19 Page 15 of 15




 1           K.          An award of attorney fees and costs of collection, as authorized by the labor
                         and trust agreements to which Defendants are party, and as authorized under
 2                       ERISA; and

 3           L.          Any other such relief under federal law or as is just and equitable.

 4           Dated: July 15, 2019.

 5                                                     s/ Jeffrey G. Maxwell
                                                       Jeffrey G. Maxwell, WSBA #33503
 6                                                     McKENZIE ROTHWELL BARLOW
                                                         & COUGHRAN, P.S.
 7                                                     1325 Fourth Avenue, Suite 910
                                                       Seattle, Washington 98101
 8                                                     (206) 224-9900
                                                       jeffreym@mrbclaw.com
 9
                                                       Counsel for the Marine Carpenters Pension
10                                                     Fund

11

12

13

14

15

16

17

18

19

20

21

22

23
     COMPLAINT FOR MONETARY DAMAGES, FOR EQUITABLE                                   McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     RELIEF, AND FOR DECLARATORY RELIEF – 15                                   1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01085                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      342 004 tk061901
